DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i-a) cholesterol and a statin in a cream base and glycolic acid (claim 1), 
(ii) lovastatin (claim 2), and
(iii) a group of ichthyoses conditions referred to as “non syndromic ichthyoses” including Autosomal Recessive Congenital Icthyoses (ARCI) [the Examiner construes this to be an election of the closest recited “Ichthyoses” of claim 6, where ARCI, also recited in claim 6, is a species of this generic group of conditions],
in the reply filed on 5/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that amended independent claim 1 no longer reads on the elected specie, but requires a second combination, that was not elected.  Accordingly, the species under examination is shifted to the two-combination treatment of amended claim 1.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2021.

Response to Arguments
Applicants' arguments, filed 11/2/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 7-8, filed 11/2/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive in part, with regards to claims 1, 3, 6, but are not persuasive with respect to claims 4-5.  The rejection of claims 1-3, 6 has been withdrawn. The new rejection, necessitated by the claim amendment, is set forth below
Applicant’s arguments, see p. 9, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 as anticipated by Bergqvist  and of claim(s) 1-6 under 35 USC 102 as anticipated by Khalil have been fully considered and are persuasive.  Therefore, each of the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendment.
The Examiner acknowledged that the second combination of amended claim 1 is not taught by Bergqvist or Khalil.  Neither are the baseline severity score/average percentage reductions of any of the average scores/percentage reductions at 1, 2, or 3 months recited.
Drawings
The Examiner acknowledges the submitted color drawings, amendment to [008] of the specification with the required language, and the petition under 37 CFR 1.84(a)(2) and (b)(2) granted on 11/19/2021 to accept the color drawings.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 introduces language of administration “to a subject”; i.e., the claimed method is met for one subject (at a time).  However, the claim requires said subject to have “a baseline severity score of 51.5”.  The Examiner’s review of the average score for 24 patients is 51.5, this does not correspond to an individual patient. There also does not appear to be a ranking system resulting in decimal number scoring, as evidenced by the Table 1 individual patient scores.  Accordingly, requiring the baseline score for a (one) patient to be 51.5 does not have support in the specification, and is new matter.
Similarly, each of the monthly severity scores of 20, 17 and 10 patients at 1, 2 and 3 month evaluation times are also averages, which is new matter, when applied to a single patient, as the instant method is drawn to.
Additionally, each of the monthly average percentage reductions from baseline severity score correspond to averages of 20, 17 and 10 patients at 1, 2 and 3 month evaluation times. These averages are new matter, when applied to a single patient, as the instant method is drawn to.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites a method that involves administering two unique combinations to “a” subject (and to “the” subject).  Thus, the method reads on a single patient.  Confusingly, there are four numerical severity scores, each of which is disclosed (some recited) to be averages of 24, 20, 17 and 10 patients, dependent on the specific score referenced.  It is unclear how averages are applied to a single patient.  For instance, it is not clear if these recited averages are intended to require a group of 24, 20, 17 or 10 patients, for each severity score.  Or if not, how an average score is satisfied by a single patient (when the score is not one of the decimal scores recited; the Examiner notes that every patient severity score from Table 1 is a whole number score, but all of the recited averages are decimal numbers).
The claim also recites average percentage reductions from baseline severity at 1, 2, or 3 months.  Again, it is not clear how average reductions are satisfied by a single subject.
The amended claim requires applying “the” combination for at least 1 month (lines 10-11).  It is confusing which of the two (or three?) recited combinations is referenced by this language.  It is also confusing whether “a combination” of lines 1-2 contains only cholesterol and a statin, or alternatively, the combination also embraces glycolic acid.
Finally, the recitation of applying the combination “for at least 1 month” is confusing, with respect to three unique monthly time points at which average severity is scored, and average percentage reductions are determined.  It is unclear how the 2 month and 3 month time point severity score and percentage reductions amend the minimal 1 month application. Do these scores require administration for the length of the 
Claim 4-5 recites the limitation "said combination" in line 1.  There is insufficient antecedent basis for this limitation in claim 1, from which claims 4-5 depend, because there are two (or three?) unique combinations in claim 1.  Thus, the recitation of “said” combination is ambiguous, not making clear which combination is “said combination”.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611